PER CURIAM.
Upon review of the briefs and appellate record we are of the opinion that the appellant having been the prevailing party and the party recovering judgment was entitled to the taxing of costs in his favor. Jordan v. Reynolds, 154 So.2d 200 (Fla.3d DCA 1963); Blynn v. Hirsch, 136 So.2d 666 (Fla.3d DCA 1962); F.S. § 57.041. Accordingly, the order denying plaintiff’s motion to tax costs is vacated and set aside and the cause is remanded for further proceedings consistent herewith.
MAGER, C. J., and CROSS and ALDERMAN, JJ., concur.